         Case 8:19-cr-00061-JVS Document 229 Filed 08/03/20 Page 1 of 1 Page ID #:3610
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    August 3, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X                X



 Proceedings:        TELEPHONIC STATUS CONFERENCE


      Cause is called for hearing telephonically with the defendant, his counsel, and counsel for
the Government present. The defendant has a waiver on file.

      The Court strikes Docket #227 as entered in error. Any further briefing to be filed by
Friday, August 7, 2020.




                                                                                                              :         05

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                 Page 1 of 1
